On Rehearing.
SUTTON, Justice.
We have carefully considered the motion for rehearing of the City in this case, but still are of the opinion that we have correctly disposed of this case. In deference to the complaint of the City, however, we will make this additional statement:
The facts show that all current obligations for prior years incident to the operation of the City government have been paid, except the account of the Central Power & Light Company, which was then being worked out in accordance with the plan of the Company and City, rendering that account, in our opinion, not current, but payment postponed.
Motion overruled.